IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 39897

STATE OF IDAHO,                                     )       2012 Unpublished Opinion No. 762
                                                    )
        Plaintiff-Respondent,                       )       Filed: December 17, 2012
                                                    )
v.                                                  )       Stephen W. Kenyon, Clerk
                                                    )
THOMAS JOSEPH ELIJAH NOVAK,                         )       THIS IS AN UNPUBLISHED
                                                    )       OPINION AND SHALL NOT
        Defendant-Appellant.                        )       BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Thomas Joseph Elijah Novak pled guilty to grand theft. Idaho Code §§ 18-2403(1), 18-
2407(1)(b). The district court sentenced Novak to a unified sentence of ten years with three
years determinate, but retained jurisdiction for 365 days, to run concurrently with another
retained jurisdiction case in Canyon County.            Upon review of Novak’s period of retained
jurisdiction, the district court relinquished jurisdiction and executed the underlying sentence.
Novak orally requested a sentence reduction and, pursuant to Idaho Criminal Rule 35, the district
court granted the motion and reduced the determinate term to two years.                  Novak appeals
asserting that the district court abused its discretion by relinquishing jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district

                                                   1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Novak has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.




                                                2